DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 10/06/2021 has been entered. Claims 1, 5-13, 15-32, 35-37, and 39-45 are pending in this US patent application. Claims 32, 35-37, and 39-45 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2021.
Claims 1, 5-13, and 15-31 are currently under examination and were examined on their merits.

Information Disclosure Statement
The information disclosure statements filed in this application on 10/06/2021 and 12/06/2021 have been received and considered.

The information disclosure statement filed 11/19/2021 was considered in part. This IDS fails to comply with 37 CFR 1.98(a)(2), which requires an English-language translation or explanation of relevance of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other 
	In order to have the struck-through references in the IDS considered by the Examiner, Applicant is asked to submit a new IDS having listed therein only the struck-through documents from this IDS. The IDS should be accompanied by an English-language translation or explanation of relevance of each struck-through reference.

Withdrawn Objections/Rejections
The objection to claim 11 for containing a minor informality as set forth in the previous Office action is withdrawn in light of the amendment of 10/06/2021, which corrected the informality in claim 11.
All rejections of claims 2-4 and 14 set forth in the previous Office action are withdrawn in light of the amendment of 10/06/2021, which cancelled these claims.
All rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 and provisional rejections on the ground of nonstatutory double patenting as set forth in the previous Office action are withdrawn in light of the amendment of 10/06/2021, which brought the limitations of previous claims 2-4 and 14 into claim 1. Applicant’s arguments that the rejections set forth in the previous Office action did not address the particular combination of limitations now present in amended claim 1 has been found persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-13, and 15-31 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over international patent application WO 2014/087175 filed by Bayley et al., published 06/12/2014, in view of Duarte Campos et al., Biofabrication 5: 015003 (2013), and Sotiropoulou et al., Stem Cells 24: 462-471 (2006).

Bayley teaches processes for forming a droplet assembly (see entire document, including page 1, lines 32-34). The droplet assemblies may contain living cells within the droplets (page 2, lines 15-19; cf. claim 1). The apparatus for producing the droplet assembly contains a droplet generator, a container that is moveable relative to the droplet generator, and a control unit adapted to control the dispensing of droplets from the droplet generator and the movement of the container relative to the droplet generator (page 3, lines 5-9; cf. claim 19). When the droplet medium is an aqueous medium, the container of the apparatus contains a bulk hydrophobic medium (page 3, lines 26-28; cf. claims 1 and 22). The bulk medium contains amphipathic molecules, and so the droplet formed in the bulk medium has an outer layer of amphipathic molecules around the surface of the droplet medium (page 3, lines 30-34; cf. claims 1 and 23). In certain embodiments, each of the droplets contacts another of said droplets to form a bilayer of said amphipathic molecules as an interface between the contacting droplets (page 4, lines 5-15; cf. claims 24-26; the Examiner notes that any assembly of three-dimensional droplets is intrinsically a three-dimensional structure). 
The aqueous medium may comprise a hydrogel, such as agarose (page 11, lines 21-25; cf. claim 1 [“…a hydrogel compound, which hydrogel compound is a 

However, Bayley does not explicitly teach a method of extruding a plurality of droplets of a medium comprising agarose, water, and cells using a piezoelectric transducer into a bulk hydrophobic medium comprising 1) silicone oil and hydrocarbon in particular ratios, 2) amphipathic molecules, such as lipids, and 3) membrane proteins such as channels or pores, wherein the amphipathic molecules form bilayers at the interfaces between the droplets. Bayley also does not teach the particular characteristics of the aqueous medium recited in claims 1, 5-11, and 28-31.

Duarte Campos teaches the mixture of cell suspensions and agarose gel in a syringe. Droplets of the mixture were printed sequentially onto the bottom of a plate 7 cells/mL that was printed (page 3, left column, paragraph 4, to right column, paragraph 2; cf. claims 1-2, 6, 8-11, and 28; the Examiner notes that agarose gel is “a hydrogel compound”; because two different cell types were used in the droplets, each cell was “selected from two…different types of biological cells”, and the droplets each contained multiple cells; the Examiner notes that the claims do not require the presence of cells of two different types in a single droplet, merely that cells “selected from two or more different types” be present in the single droplet). After the printing process, the fluorocarbon was replaced by a cell culture medium (page 3, left column, paragraph 3; cf. claim 31). The cells in the printed droplets were cultured and produced extracellular matrix proteins, including collagen (page 5, left column, paragraph 2, to right column, paragraph 1; cf. claims 5 and 30). The printed droplets formed hydrogels (see, for example, Figures 2a and 2b; cf. claim 29).
The printing apparatus comprised a motorized robotic stage that enabled micrometer precision positioning and dispensing of the droplets through the syringe into the fluorocarbon-filled plate (page 2, Figure 1; page 3, left column, paragraph 2; cf. claims 19 and 22; the Examiner notes that the syringe constitutes a “droplet generator”, that the motorized robotic stage constitutes a “control unit which is adapted to control the dispensing of droplets from the at least one droplet generator and to control the 

Sotiropoulou teaches the optimal culture conditions for human bone marrow MSCs (see entire document, including page 463, left column, paragraphs 4-5). The optimal medium contained Glutamax, an alanyl-glutamine dipeptide, instead of free glutamine. Greater proliferation in media with Glutamax has been observed in various cell types and has been attributed to the greater stability of the dipeptide in contrast to glutamine, which is chemically unstable (page 469, right column, paragraph 3; cf. claims 1 and 7).

While Bayley does not explicitly teach a method of extruding a plurality of droplets of a medium comprising agarose, water, and cells using a piezoelectric transducer into a bulk hydrophobic medium comprising 1) silicone oil and hydrocarbon in particular ratios, 2) amphipathic molecules, such as lipids, and 3) membrane proteins such as channels or pores, wherein the amphipathic molecules form bilayers at the via a piezoelectric transducer into a bulk hydrophobic medium comprising silicone oil, hydrocarbons, lipids, and transmembrane proteins would successfully result in the production of a droplet assembly in which lipid bilayers containing transmembrane proteins form at the interfaces between the droplets.
While Bayley does not teach the particular characteristics of the aqueous medium and steps recited in instant claims 1, 5-11, and 28-31, it would have been obvious to one of ordinary skill in the art to include multiple cell types in the droplets of Bayley because Bayley teaches that the droplets can be agarose and can contain cells and because Duarte Campos teaches that agarose droplets containing culture medium ingredients can be printed through a motorized printing apparatus and used to culture collagen-producing mixtures of MSCs and MG-63 cells. One of ordinary skill in the art would have a reasonable expectation that using the printing apparatus and aqueous 
While Bayley and Duarte Campos does not teach the inclusion of Glutamax, a glutamine dipeptide supplement, in the medium for the culture of human bone marrow MSCs, it would have been obvious to one of ordinary skill in the art to do so because Sotiropoulou teaches that Glutamax in culture medium supports the growth of human bone marrow MSCs and that the glutamine-containing dipeptide in Glutamax is more chemically stable than free glutamine. One of ordinary skill in the art would have a reasonable expectation that including the Glutamax of Sotiropoulou in the MSC culture medium in the method rendered obvious by Bayley and Duarte Campos would successfully result in the culture of the MSCs. The Examiner notes that the agarose in the aqueous medium of Bayley and Duarte Campos would intrinsically stabilize the hydrogel droplets, and the inclusion of a dipeptide in the cell-agarose suspension, as rendered obvious by the teachings of Bayley, Duarte Campos, and Sotiropoulou, would result in an agarose-dipeptide mixture that constitutes a “compound comprising a dipeptide” as recited in instant claim 1.
Bayley, Duarte Campos, and Sotiropoulou do not teach the specific concentrations of dipeptide and culture medium recited in instant claim 7. However, the instantly recited concentrations would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of every ingredient in the culture medium, including Glutamax, because the concentrations of culture medium ingredients are art-recognized, result-effective variables known to affect the growth of the cells, which would have been optimized in the art to provide the desired amount of cell growth. Similarly, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of culture medium in the cell/agarose/culture medium mixture because the proportions of ingredients in a mixture that forms a hydrogel are art-recognized, result-effective variables known to affect the mechanical properties of the resultant hydrogel, which would have been optimized in the art to provide hydrogel droplets with the desired properties.
While the cited references not teach the droplet volume or number of dispensing steps (i.e., number of droplets dispensed) as recited in instant claims 17-18, the instantly recited volumes and numbers would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to 
Therefore, claims 1, 5-13, and 15-31 are rendered obvious by Bayley in view of Duarte Campos and Sotiropoulou and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 12-13, 17, and 30 are newly provisionally rejected as necessitated by amendment on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13, and 25 of copending Application No. 16/081305 (reference application), in view of Duarte Campos et al., Biofabrication 5: 015003 (2013), and Sotiropoulou et al., Stem Cells 24: 462-471 (2006). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘305 discuss disposing an aqueous composition comprising hydrogel compounds into a hydrophobic medium (‘305 claim 1; cf. instant claim 1). The 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant has traversed the previous rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103. While Applicant’s arguments that the previously presented rejections did not address the particular combination of limitations now present in amended claim 1 were found persuasive, the Examiner will address an argument in Applicant’s remarks that applies to the new rejection presented above.

Applicant states that the scaffolds produced by the process defined in claim 1 are particularly robust because of the ability of the droplets to be able to adhere to one another in a 3D multi-layer network. Applicant states that the process of the disclosure uses a unique bio-ink that includes dipeptide agents that stabilize the printed scaffolds, acting as a network stabilizing agent and increasing the droplet-droplet adhesion within the network (remarks, page 12). Applicant states that, while Sotiropoulou teaches a dipeptide, Sotiropoulou does not teach that the compound increases the stability of a droplet assembly or improves the distribution of cells in the droplets of an assembly (remarks, pages 15-16). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the Bayley reference, cited above as the primary reference, teaches the adherence of the droplets in a 3D multi-layer network. Regarding the ability of dipeptide agents to act as network stabilizing agents and increase the droplet-droplet adhesion within the network, thereby improving the distribution of cells in the network, the Examiner notes that Applicant is referring to data obtained with a highly specific 1:1 mixture of two particular FMOC-protected dipeptides. These effects have Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant has requested rejoinder of the withdrawn composition claims. Applicant states that this application is the national stage entry of a PCT application and that the withdrawn composition claims have been amended to share a special technical feature with the examined method claims. Applicant states that the prior art of record does not teach or suggest the special technical feature (remarks, pages 18-19). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Applicant elected the method claims without traverse (see page 2 of the previous Office action). The method claims have been examined in a previous round of prosecution, and so this invention has been elected by original presentation. See MPEP § 821.03. Applicant’s argument that the prior art of record does not teach or suggest the special technical feature linking the inventions is not persuasive, as the prior art cited above demonstrates that the special technical feature does not constitute a contribution over the prior art. 

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        01/19/2022